TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00308-CV



                                       R. G. A., Appellant

                                                 v.

   The University of Texas School of Law, Domestic Violence Clinic for M. B., Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
         NO. D-1-FM-04-002710, HONORABLE TIM SULAK, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant R.G.A. filed a notice of appeal on May 6, 2013. On June 26, 2013,

the Clerk of this Court sent a letter notifying R.G.A. that the clerk’s record was overdue and

requesting that R.G.A. make payment arrangements for the clerk’s record and submit a status report

regarding this appeal. The overdue-record notice also informed R.G.A. that failure to make

payment arrangements or respond to the Court’s notice by July 8, 2013 could subject this appeal to

dismissal for want of prosecution.

               To date, the clerk’s record in this cause has not been filed and the district clerk has

not received any payment. Accordingly, we dismiss this appeal for want of prosecution. See Tex.

R. App. P. 42.3(b), (c).
                                            __________________________________________

                                            Jeff Rose, Justice

Before Justices Puryear, Rose and Goodwin

Dismissed for Want of Prosecution

Filed: August 7, 2013




                                               2